Name: Commission Regulation (EEC) No 2284/87 of 30 July 1987 amending Regulation (EEC) No 1822/77 as regards collection of the co-responsibility levy in the milk and milk products sector during the 1987/88 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . 87 Official Journal of the European Communities No L 209/21 COMMISSION REGULATION (EEC) No 2284/87 of 30 July 1987 amending Regulation (EEC) No 1822/77 as regards collection of the co-responsibility levy in the milk and milk products sector during the 1987/88 milk year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets for milk and milk products ('), as last amended by Regulation (EEC) No 1894/87 (2), and in particular Article 6 thereof, Whereas the general rate of the co-responsibility levy for 1987/88 milk year remains fixed at 2 % of the target price for milk, for that milk year and the reduced rate applicable to the first 60 000 kilograms per producer per year in less-favoured areas is therefore , pursuant to Article 1 (3) of Regulation (EEC) No 1079/77, 1,5 % of the target price ; Whereas it is consequently necessary to adjust Articles 2 ( 1 ) and 5 (2) of Commission Regulation (EEC) No 1 822/77 (3), as last amended by Regulation (EEC) No 1374/86 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1822/77 is hereby amended as follows : 1 . In Article 2 ( 1 ), * 1986/87' is replaced by ' 1987/88 '. 2. In the first subparagraph of Article 5 (2), ' 1986/87' is replaced by ' 1987/88 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1987 . For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 131 , 26. 5 . 1977, p. 6 . (2) OJ No L 182, 3 . 7. 1987, p. 32. 0 OJ No L 203, 9 . 8 . 1977, p. 1 . (4) OJ No L 120, 8 . 5 . 1986, p. 32 .